                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

                                            )
 THERESA TAYLOR,                            )
                                            )
          Plaintiff,                        )
                                            )
 v.                                         )    Case No. 4:20-cv-00834
                                            )
                                            )
 DON WAGNER, et al.,                        )
       Defendants.                          )
                                            )

 JOINT MOTION TO ENTER STIPULATED PROTECTIVE ORDER

         Defendant Kansas City, Missouri, Board of Police Commissioners, by

and through its members, Don Wagner, Mark Tolbert Cathy Dean, Nathan

Garrett and Quinton Lucas, and Plaintiff, Theresa Taylor (“Parties”),

respectfully request a protective order pursuant to Fed. R. Civ. P. 26(c),

providing that certain records be produced on specified terms and restricting

the dissemination of such records. As grounds for this motion, the Parties

state:

         1. The Parties agree the disclosures and discovery in this case may

involve production of confidential materials and documents.

         2. The Parties request a protective order for these records to prevent

dissemination of confidential materials outside this litigation, for safety

and security reasons.


                                        1
         Case 4:20-cv-00834-DGK Document 14 Filed 03/10/21 Page 1 of 3
      3. The Parties agree that production of confidential materials and

documents shall be subject to the terms of the proposed Protective Order

that is attached to this motion.

      4. The Parties stipulate that they are bound by the provisions of the

proposed Protective Oder that is attached to this motion effective as of the

date of filing of this motion.

          WHEREFORE, based on the foregoing, the Parties respectfully

request the Court to enter the proposed Protective Order that is attached to

this motion.

                                   Respectfully Submitted,

                                   ERIC S. SCHMITT
                                   Missouri Attorney General

                                   /s/ Karen A. Read
                                   Karen A. Read
                                   Missouri Bar Number: 47855
                                   Assistant Attorney General
                                   615 East 13th Street, Suite 401
                                   Kansas City, Missouri 64106
                                   Telephone: (573) 301-7415
                                   Facsimile: (816) 889-5006
                                   Email: Karen.Read@ago.mo.gov
                                   Attorney for Defendant

                                   /s/Gillian R. Wilcox
                                   Gillian R. Wilcox, #61278
                                   ACLU of Missouri Foundation
                                   406 West 34th Street, Suite 420
                                   Kansas City, Missouri 64111
                                   Phone: (816) 470-9933
                                   gwilcox@aclu-mo.org


                                      2
       Case 4:20-cv-00834-DGK Document 14 Filed 03/10/21 Page 2 of 3
                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           Kayla DeLoach, #72424
                           Molly Carney, #70570
                           ACLU of Missouri Foundation
                           906 Olive Street, Suite 1130
                           St. Louis, Missouri 63101
                           Phone: (314) 652-3114
                           Fax: (314) 652-3112
                           trothert@aclu-mo.org
                           jsteffan@aclu-mo.org
                           kdeloach@aclu-mo.org

                           Amy E. Breihan, #65499
                           W. Patrick Mobley, #63636
                           Roderick & Solange MacArthur Justice Center
                           3115 South Grand Boulevard, Suite 300
                           St. Louis, MO 63118
                           Phone: (314) 254-8540
                           amy.breihan@macarthurjustice.org
                           pat.mobley@macarthurjustice.org
                           Attorneys for Plaintiff




                             3
Case 4:20-cv-00834-DGK Document 14 Filed 03/10/21 Page 3 of 3
